 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Oil Company, Mandan Refinery and Oil,Chemical and Atomic Workers International Union,Local No. 6-10, AFL-CIO. Case 18-CA 5487September 22, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENEII()AND TRUESDALEOn June 30, 1978, Administrative Law Judge KarlH. Buschmann issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled a brief in support of the Administrative LawJudge's Decision and in opposition to the Respon-dent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of' the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, American Oil Company.Mandan Refinery, Mandan, North Dakota, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order.lThe Administrative L.aw Judge found that one of the effects of the Re-spondent's unilateral implementation of a schedule change in the Oil Move-ments Division was to eliminate I week of day shift work (8 a.m. to 4 p.m.)every 9 weeks from the schedule of full-time employees. Our examination ofG.C Exhs. 2 and 3 reveals that prior to the implementation of the newschedule a full-time employee worked 102 days per year on the day shift.while after the introduction of the new schedule a full-time employee worked91 days on the day shift. This discrepancy does not warrant our reaching aconclusion different than that of the Administrative Law Judge. In our view,the loss of even I days of day-shift work has a substantial and materialeffect on conditions of employment and, therefore, the Respondent was obli-gated to bargain with the Union prior to instituting such a change Accord-ingly, we find, in agreement with the Administrative Law Judge, that byfailing to discuss the new schedule with the Union the Respondent violatedSec. 8(aXs5) of the Act.DECISIONKARL H. BUSc(tiIANN, Administrative Law Judge: Thiscase was heard in Bismarck, North Dakota, on March 16,1978, upon a complaint issued January 31, 1978. chargingthat Respondent violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act (the Act). The charge, filed Au-gust 15, 1977, by the Oil, Chemical and Atomic WorkersInternational Union, Local No. 6 10, stated that the Em-ployer had refused to bargain collectively on matters affect-ing the employees' wages and working conditions.Upon the entire record in the case, including my observa-tion of the witnesses and consideration of the briefs ofcounsel. I make the following findings of fact and conclu-sions of' law with emphasis on the main issue in this case:whether Respondent was obligated to bargain with theUnion over certain unilateral changes in the work scheduleof eight or nine employees.FINDINGS F01 FAC(Respondent, American Oil Company, Mandan Refinery(Amoco), a Maryland corporation, with offices and a placeof business in Mandan, North Dakota, is admittedly anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6). and (7) of the Act. The Charging Party, Oil,Chemical and Atomic Workers International Union, LocalNo. 6-10, AFL-CIO, is admittedly a labor organizationwithin the meaning of Section 2(5) of the Act. It representsa bargaining unit of approximately 180 operating andmaintenance employees at Amoco pursuant to a collective-bargaining agreement, which became effective January 8.1977. The bargaining relationship between Amoco and theUnion goes back to 1955.The refinery is divided into five divisions. One of them isthe oil movements division for which the Company decidedto revise its work schedule because of an employee's volun-tary transfer to another division. This schedule change af-fected eight of the bargaining unit's members in that divi-sion. Amoco tailed to bargain with the Union beforemaking the changes in the schedule.More specifically. Amoco operated three shifts in the oilmovements division. with the following eight hour periods:8 a.m.-4 p.m., 4 p.m.-midnight, and midnight-8 a.m. Theshifts from midnight to 8 a.m. and 4 p.m. to midnight weremanned by two workers, while the 8 a.m. to 4 p.m. shift hadthree workers. Two shifts were considered "premium pay"shifts, since article VI of the current agreement provides fora 50 cents additional hourly rate on the 4 p.m. to midnightshift and for an additional 90 cents per hour on the mid-night to 8 a.m. shift.There were full-and part-time employees assigned to theoil movements division. Full-time employees ordinarilyworked 40 hours per week in the division and part-timeemployees worked less than 40 hours per week in the oilmovements division.but worked in other divisions of therefinery as well. The division's full- and part-time employ-ees rotated from shift to shift, pursuant to work schedulesprepared each week in advance. These weekly scheduleswere used to notify the employees of their worktimes for thefbllowing week and were posted in accordance with the fol-lowing contractual provisions dealing with hours of work:238 NLRB No. 44294 AMERICAN OIL COMPANY, MANDAN REFINERYAR I I( I.E 1IHours of WorkSection I. The workweek will fall within a period ofseven consecutive calendar days beginning on Monday12:01 a.m.Section 2. A normal workday will be eight hours anda basic workweek will be forty hours. Most regular dayworkers will work from 8:00 a.m. to 4:30 p.m. withone-half hour for lunch.Schedule for hourly employees other than regularday workers will be posted weekly. Ordinarily they[sic] will be five eight-hour shifts per week with twoconsecutive days off. Circumstances may require someemployees to work other hours but irregular scheduleswill be followed only when efficient operations requireit.The other provision in the contract which relates toscheduling is article IV, section 3:When an employee's work period is changed by rea-son of fluctuations in the workload and not by reasonof union activities the overtime rate shall be paid forthe hours worked outside the normal work period forthe first eight hours of such change, unless the em-ployee is notified of the change at or before the end ofthe last day he was scheduled to work in the precedingworkweek ....In addition to the weekly schedules, the Respondent,since 1956, has also given employees copies of their "simpli-fied" schedule, which is a Nearly schedule. The simplifiedschedule showed the work schedule for each permanent em-ployee for a full year. Generally, it served as a tool to pre-pare the weekly schedules. On occasions, the weekly sched-ule differed slightly from the simplified schedule as a resultof overtime or the trading of work assignments by employ-ees, but such occasions were infrequent.In 1970, the oil movements division had a simplifiedschedule based on a 10-person rotation system (G.C. Exh.4). This schedule was adopted after negotiations betweenthe Union and Respondent. Effective 1971, this schedulewas changed to a nine-person rotation system. This sched-ule, along with several others in the refinery, was discussedby' the Respondent and the Union in the context of a griev-ance which was filed over the "combination unit schedule."Minutes of these meetings concerning these schedules andthe decision to institute a nine-person rotation system in theoil movements division are contained in the record (G.C.Exhs. 10, 11, 12, and 13; Resp. Exh. 3). They show that theUnion was consulted and had considerable input in theadoption of the schedules. The nine-person rotation systemremained in effect from 1971 until August 1977 (G.C. Exhs.2, 5, 6, 7. 8, and 9). The record also contains these yearly orsimplified schedules for the years 1971 to 1977. Accordingto the nine-person schedules, a part-time employee was as-signed to work on the following shifts and on the followingdays: 4 p.m. to midnight- Tuesday: and 8 a.m. to 4 p.m.-Thursday and Saturday.For example, the simplified schedule for 1977, effectiveAugust 1977. indicates, by the numbers I through 9, thatthere were nine permanent operators in the oil movementsdivision (G.C. Exh. 2). The dashes in the schedule stand foropen shifts which were filled by part-time, backup or reliefoperators. These "part-time operators" were actually full-time employees of Respondent, but they worked less thanfull-time in the oil movements division. They were sched-uled weekly for work assignments in that division and didnot have the advantage of the nine permanent operators ofbeing able to determine when and where they would beworking a year in advance.On August 10, 1977, James Gerl, the president of theUnion at that time, heard that the simplified schedule in oilmovements would be changed. He contacted Alan Symo-nais, manager of employee relations and accounting ser-vices, who told him he had not seen any new schedule.Nevertheless, Gerl informed him that a proposed changewould be subject to bargaining and requested that nochange be put into effect until the Union had been given anopportunity to bargain over it.On August 11. 1977, Gerl obtained a copy of the newsimplified schedule for 1978 for the oil movements divisionfrom an employee. The new schedule was based on aneight-person rotation system (G.C. Exh. 3), since the Re-spondent decided not to hire an additional employee as areplacement for one of the nine permanent workers whohad voluntarily transferred out of the oil movements divi-sion. The new schedule was implemented on August 15,1977, without prior notification of the Union and withoutbargaining with the Union.The division's manpower requirements remained thesame after the employee left: therefore, this new scheduleprovided fobr a greater use of part-time employees. Thus,part-time work was scheduled for the following shifts andon the following days: 8 a.m. to 4 p.m. Monday throughSaturday; 4 p.m. to midnight Tuesday; and midnight to 8a.m.-Saturday.The overall effect of the change in schedule with respectto the use of part-time employees was to create an addi-tional slot in the midnight to 8 a.m. shift and to create fouradditional spaces in the 8 a.m. to 4 p.m. shift for part-timeworkers. Part-time employees were assigned more fre-quently to the three-worker shift (8 a.m. to 4 p.m.) than tothe two-worker shifts in order to minimize the loss of themore skilled and experienced full-time employee. Hence,one of the slots in the 8 a.m. to 4 p.m. shift no longerrotated and, instead, was filled by more part-time operatorsthan under the previous schedule, as indicated by thedashes for that shift (G.C. Exh. 3). The effect of this changeon the bargaining unit in the oil movements division was toeliminate I week of the daylight (8 a.m. to 4 p.m.) shiftevery 9 weeks from their schedule. The 8 a.m. to 4 p.m. shiftwas generally preferred by the operators. The permanentoperators also had fewer consecutive days off on Saturdayand Sunday. The frequency of the lost weekends under thenew schedule was disputed. Employee Holbein testified thathe lost one Saturday-Sunday weekend each 9-week cycle.Superintendent Ebbesen testified that according to his cal-culations, the employees were losing only about one week-end per year. This conflict apparently arose from the factthat Ebbesen counted either Saturday or Sunday off as halfa weekend, whereas Holbein only considered a full Satur-day and Sunday off as a weekend. Finally, a part-time op-295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDerator had lost the opportunity to become a permanent full-time operator, a considerable disadvantage for the part-time employees.The record shows that in the past the Company had dis-cussed schedule changes with the Union. The Respondentbargained with the Union about the oil movements divi-sion's simplified schedule in the past (G.C. Exhs. 12 and13). In addition, the testimony revealed that in several in-stances the Respondent has bargained about the simplifiedschedule in other divisions of the refinery. For example, in1966 the Respondent notified the union representative thatcertain schedule changes in the ultraformer-alkylation unitswere necessary. By request of the Union, it and the Respon-dent met in a special meeting in November 1966. TheUnion objected to the revised schedule because it containedsplit days off. A compromise was reached during thesemeetings, which provided that one unit was left under theexisting schedule and another unit went on a new scheduleproposed by the Respondent on a trial basis (G.C. Exh. 14).Moreover, from 1955 to 1976 several reductions in man-power occurred in the laboratory. Following such reduc-tions in force, the Respondent proposed a new schedule.The new schedule was discussed in each case, with the em-ployees of the laboratory and their union representativeprior to putting into effect any changes.Indeed, the record indicates that Respondent had nevermade changes in the schedules without first notifying theUnion and bargaining with them about proposed changesuntil the August 1977 change in the simplified schedule.AnalysisSection 8 of the Act imposes a clear duty on an employerto bargain collectively with the properly elected bargainingrepresentative of the employees. Unilateral changes inworking conditions without first bargaining thereon consti-tute a violation of Section 8(a)(5) of the Act. The duty tobargain does not exist when the matter is specifically cov-ered in a valid contract.It is Respondent's position that section 2 of article 1I1,and section 3 of article IV of the contract, which deal withhours of work during a regular day, the posting of schedulesand overtime pay for differently scheduled working hours,were intended specifically and exclusively to cover thescheduling of working hours and shifts, so that there was noduty to bargain with the Union. This lack of an obligationto bargain was, according to Respondent, particularly evi-dent since the changes were only made in the simplifiedschedule which served as a mere tool in devising the weeklyschedules. Since the Respondent complied with all the pro-visions of the contract which did not specifically mentionchanges in the simplified schedule, Respondent argues thatit violated the terms of neither the contract nor the Act. Insupport of its position, Respondent cites two cases' only oneof which is analogous to the instant situation. In Winn-Dixie, the Respondent was found not to have violated theAct when it eliminated Sunday work because the contractexpressly authorized the employer to change the daily andweekly working hours. The contract here does not have aI The Borden Co., Maricopa Division, 110 NLRB 802 (1954); Winn-DixieStores, Inc., 224 NLRB 1418 (1976).similar provision. However, in Borden, the contract speci-fied that deliveries would not be made before 7 a.m., andthat 6 days would constitute the workweek. When the em-ployer unilaterally eliminated Sunday deliveries, he wasfound not to have violated the Act, since the Company wasfree to schedule deliveries within the framework of the con-tractual provisions.Although the instant situation resembles Borden, there isin addition a long history of bargaining over changes inschedules, including the adoption and revision of simplifiedschedules, as previously described. The law is clear that ifthe contract does not unequivocally express the right ofmanagement to change the working schedules, and if theUnion has not "consciously yielded" its position as to theissue of schedule changes, the employer must bargain oversuch fundamental issues as working hours and schedules ofwork. The past history of the bargaining relationship be-tween this Employer and this Union indicates further thatschedule changes, including the simplified schedules, wereconsidered appropriate subjects of negotiation.This is the position of General Counsel, who contendsthat, absent specific contract provisions allowing the Em-ployer to change shift schedules, this change must be bar-gained about since it affects employee working conditionswithin the meaning of Section 8(d) of the Act. The GeneralCounsel cites Long Lake Lumber Co., 160 NI RB 1475(1966). In that case, the employer changed the schedule ofone of its employees from a Monday through Friday to aTuesday through Saturday workweek. The Board found aviolation of Section 8(a)(5) of' the Act. The contract in LongLake Lumber, as in the case at bar, was silent on the sched-uling issue. The Board stated (160 NLRB at 1479-80):The Respondent views the contract as tantamountto a lack of "restriction" upon it with respect to work-week variations for maintenance employees. But as theBoard has found, parties have a continuous duty tobargain about the "unwritten terms" of a contractwhen those unwritten terms deal with wages, hours,and other conditions of labor. The situation here is notone where, as one court has said, the parties "havearguably agreed affirmatively to permit conduct which,sans contract, the Act would admittedly condemn asan unfair labor practice." The situation here concernsa contract silent on Respondent's right to changemaintenance employees to a Tuesday to Saturdayworkweek in the context of an established practice ofemploying them on a Monday to Friday basis. Unilat-eral action of this sort unless sanctioned by the bar-gaining contract-is in derogation of the Union'sstatutory' right as collective-bargaining agent and maynot be accomplished without consultation with thebargaining agent.Smith Cabinet Manufacturing Company, Inc., 147 NLRB1506 (1964), is another case dealing with schedule changeswhere the contract was silent on the issue. The Board heldthat the lack of a provision dealing with scheduling in thecollective-bargaining agreement did not constitute a waiverof employee rights on that issue by the Union. The Boardsaid (147 NLRB at 1508):The contract, as stated, contains no mention of asecond shift, of premium shift rates, or of selection296 AMERICAN OIL COMPANY. MANDAN REFINERYstandards applicable to employee transfers or assign-ments to a second-shift operation-matters subject tothe mandatory collective-bargaining requirements ofthe Act. The mere silence of the contract on the subjectdoes not constitute a relinquishment on the part of theUnion of its statutory right to bargain about employ-ment conditions for employees on the second shift. Noris there other persuasive evidence to support a findingthat in negotiating the current collective-bargainingagreement, the Union intended to grant Respondentthe right unilaterally to establish terms and conditionsof employment for second-shift employees. We reject,therefore, Respondent's contention that its failure andrefusal to bargain, as found above, was justified by theterms of the collective-bargaining agreement.A number of Supreme Court cases support the GeneralCounsel's argument that where the contract does not givethe employer the right to make a change in working condi-tions. the Union does not thereby waive its bargainingrights. "Collective bargaining is a continuous process.Among other things, it involves day-to-day adjustments inthe contract and other working rules, resolution of newproblems not covered by existing agreements, and the pro-tection of employee rights already secured by contract."Conlev, et al. v. Gibson, et al., 355 U.S. 41. 46 (1957) (em-phasis supplied). "I[T]he duty to bargain unquestionably ex-tends beyond the period of contract negotiations and ap-plies to labor-management relations during the term of anagreement." N.L.R.B. v. Acme Industrial Co., 385 U.S. 432,436 (1967).The second argument advanced by the Respondent isthat the changes in the work schedules did not have a sig-nificant or material impact upon the terms and conditionsof employment and, therefore, did not require bargaining.Respondent relies chiefly on Seattle First National Bank.444 F.2d 30 (C.A. 9, 1971). In that case the employer dis-continued its practice of allowing employees free use of in-vestment services at the bank. The ninth circuit court de-nied enforcement of the Board order because only a smallpercentage of employees were affected by the change, andthe aggregate dollar amount was small. The ninth circuitcourt cited Justice Stewart's concurrence in Fibreboard Pa-per Products Corp. v. N.L.R.B., 379 U.S. 203, 223 (1964):If, as I think clear, the purpose of § 8(d) is to describea limited area subject to the duty of collective bargain-ing, those management decisions which are funda-mental to the basic direction of a corporate enterpriseor which impinge only indirectly upon employment se-curity should be excluded from that area.The ninth circuit court went on to say: (444 F.2d at 33)A mere remote, indirect or incidental impact is notsufficient. In order for a matter to be subject to manda-tory collective bargaining it must materially or signifi-canthv affect the terms or conditions of employment.Though the Board may recognize a de minimus principle,Oneirta Knitting Mills, Inc., 205 NLRB 500 (1973) (Changesin the cafeteria schedule), the changes in the case at bar aremore substantial and bear a closer relationship to workingconditions than the cafeteria schedule changes in OneitaKnitting, supra.The Respondent points out that since the nondaylightshifts are premium pay shifts, the full-time operators willreceive more wages under the new schedule. However,Wellman Industries, Inc., 222 NLRB 204 (1976), teachesthat the effect of changes on employees is not to be mea-sured in economic terms alone. Long Lakle lumber Co., su-pra., held that a schedule change which deprived an em-ployee of Saturday off, though the number of days workedremained the same, required bargaining. That case seemscontrolling here. The General Counsel's position that thiswas a material change is supported by past practice at theRespondent's plant, as in the past the Respondent had noti-fied and bargained with the Union about schedulingchanges.CONCLUSIONS OF LAWI. Respondent, American Oil Company, Mandan Refin-ery, is an employer engaged in commeice within the mean-ing of Section 2(6) and (7) of the Act.2. The Charging Party, Oil, Chemical and Atomic Work-ers InternationalUnion, Local No. 6-10. AFL-CIO, is alabor organization as defined in Section 2(5) of the Act.3. Without bargaining with the Union, the duly certifiedbargaining representative of the full-time employees in theoil movements division, and by unilaterally changing thesimplified or yearly working schedule for the oil movementsdivision, Respondent violated and continues to violate Sec-tion 8(a)(l ) and (5) of the Act.4. The aforesaid violations are unfair labor practices af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.ThIE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) and (5) of the Act, Irecommend that Respondent be ordered to cease and desistfrom its unlawful conduct. and that Respondent be orderedto post an appropriate notice and take affirmative action inorder to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I recommend the issuance of the following:ORDER2Respondent American Oil Company, Mandan Refinery,its officers, agents, successors. and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively with the Union asthe exclusive representative of its employees in the appro-priate unit, including the oil movements division employ-ees, with respect to any changes in the scheduling of work-ing hours, including the simplified schedules.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Instituting changes in the terms and conditions ofemployment in the appropriate unit, including the oilmovements division employees, such as the scheduling ofshifts, weekend work, part-time assistance, and related mat-ters, without first consulting and bargaining with theUnion.(c) In any like or related manner interfering with. re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action in order to effec-tuate the policies of the Act:(a) Upon request, bargain collectively in good faith withthe Union as the exclusive representative of the employees,including the permanent employees in the oil movementsdivision, with respect to wages, hours and other terms andconditions of employment and, if requested by the Union todo so, rescind the unilateral changes made in the shift rota-tion system in the oil movements division.(b) Post at its plant in Mandan, North Dakota, copies ofthe attached notice marked "Appendix."' Copies of the no-tice, to be furnished by the Regional Director for Region18, shall, after being duly signed by the Respondent's au-thorized representative, be posted by the Respondent im-mediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(c) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.3 In the event that this Order is enforced by a judgment of the UtnitedStates C(ourt of Appeals, the words in the notice reading "Posted hby Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNoi(C E To EMPI.OYEEiSPOSI ED BY ORDER OF I HENAIIONAI. LABOR RILI.ATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that the National LaborRelations Board has found that we violated the law and hasordered us to post this notice.WE wi.L Not refuse to bargain collectively with theUnion as the exclusive bargaining representative of theemployees in the appropriate bargaining unit, includ-ing the oil movements division employees, with respectto any changes in the scheduling of working hours,including the simplified schedules.WE Wi.l. NOT institute changes in the terms and con-ditions of employment in the appropriate unit, includ-ing the oil movements division employees, such as thescheduling of shifts, weekend work, part-time assist-ance and related matters, without first consulting andbargaining with the Union.WE WUiiL. NOi in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed them by Section 7 of the Act.WE wil.l, upon request, bargain collectively in goodfaith with the Union as the exclusive bargaining repre-sentative of' the employees, including those in the oilmovements division, with respect to wages, hours andother terms and conditions of employment and, if re-quested by the Union to do so, rescind the unilateralchanges made in the shift rotation system in the oilmovements division.AMI RI( AN 011 ('OMPANY, MANDAN REtEINIRY298